Exhibit 10.2

ALCOA INC.

STOCK OPTION AWARD CERTIFICATE

Alcoa Inc. (the “Company”) has on [DATE] granted to

 

[NAME]

  

[EMPLOYEE ID NUMBER]

(Name)    (EMPLOYEE ID)

(“Participant”), the option to purchase [NUMBER] shares of common stock of the
Company at the option grant price of $[            ] per share, based upon the
following terms:

 

1. This Stock Option Award is granted under the provisions of the 2009 Alcoa
Stock Incentive Plan, as last amended prior to the date above (the “Plan”), and
is subject to the provisions of the Plan and the applicable Terms and Conditions
for the grant (the “Governing Documents”).

 

2. This Stock Option Award vests on [DATE or DATES], if the Participant is still
an active employee of the Company or any of its controlled subsidiaries or
affiliates, subject to the further provisions set forth in the Governing
Documents.

 

3. This stock option grant expires six years after the date of the grant, unless
earlier terminated under the terms of the Governing Documents.



--------------------------------------------------------------------------------

ALCOA INC.

TERMS AND CONDITIONS FOR STOCK OPTION AWARDS

Effective May 8, 2009

These terms and conditions are authorized by the Compensation and Benefits
Committee of the Board of Directors. They are deemed to be incorporated into and
form a part of every stock option awarded under the 2009 Alcoa Stock Incentive
Plan, as last amended prior to the grant (the “Plan”) on or after May 8, 2009,
unless the Award certificate provides otherwise.

Terms that are defined in the Plan have the same meanings in these terms and
conditions, except that Alcoa or Company means Alcoa Inc. or any of its
controlled subsidiaries or affiliates.

General Terms and Conditions

1. Stock Option awards are subject to the terms and conditions set forth in the
Award certificate, the provisions of the Plan and the provisions of these terms
and conditions.

2. The grant price of a stock option is 100% of the Fair Market Value per Share
on the date of grant, unless the Award certificate specifies a higher grant
price.

3. “Fair Market Value” per Share on any given date is the closing price per
Share on that date as reported on the New York Stock Exchange or other stock
exchange on which the Shares principally trade. If the New York Stock Exchange
or such other exchange is not open for business on the date Fair Market Value is
being determined, the closing price as reported for the next business day on
which that exchange is open for business will be used.

4. The expiration date of a Stock Option is six years after the date of grant,
unless the Committee establishes a different expiration date in accordance with
the Plan.

Vesting and Exercisability

5. Stock Options vest as to one-third of the Award on the first anniversary of
the grant date, as to one-third of the Award on the second anniversary of the
grant date and as to one-third of the Award on the third anniversary of the
grant date, unless the Committee establishes another date for vesting with
respect to all or a portion of the Award, in accordance with the Plan.

6. Except as provided in paragraph 8, once vested, a Stock Option may be
exercised until its expiration date, as long as the Participant remains an
active employee of the Company.

7. Except as provided in paragraph 8:

 

  •  

as a condition to exercise of a Stock Option, a Participant must remain an Alcoa
employee actively at work until the date the option vests, and if a Stock Option
vests as to some but not all Shares covered by the Award, the Participant must
be an active employee on the date the relevant portion of the Award vests; and

 

1



--------------------------------------------------------------------------------

  •  

if the Participant’s employment with Alcoa terminates prior to the vesting date
of the Stock Option (or relevant option portion), the Stock Option (or relevant
option portion) is forfeited and is automatically canceled.

8. The following are exceptions to the vesting and exercisability rules:

 

  •  

Death: a Stock Option held by a Participant who dies while an employee vests
immediately but cannot be exercised until the original vesting date and must be
exercised by a legal representative or beneficiary on the earlier of five years
from the date of death or the original expiration date of the Stock Option.

 

  •  

Change in Control: a Stock Option vests and becomes exercisable immediately upon
certain Change in Control events described in the Plan.

 

  •  

Retirement: a Stock Option held by a Participant who retires at least 6 months
after the grant date under a Company or government retirement plan in which the
Participant is eligible for an immediate payment of a retirement benefit, is not
forfeited. Any unvested portion of the Stock Option vests in accordance with the
original vesting schedule of the grant and any vested portion of the Stock
Option will remain exercisable until the original expiration date of the Stock
Option.

 

  •  

Divestiture: if a Stock Option is held by a Participant identified by the
Company to be terminated from employment with the Company as a result of a
divestiture of a business or a portion of a business of the Company and the
Participant either becomes an employee of (or is leased or seconded to) the
entity acquiring the business on the date of the closing, or the Participant is
not offered employment with the entity acquiring the business and is terminated
by the Company within 90 days of the closing of the sale, then, at the
discretion of the Chief Executive Officer of Alcoa Inc.:

 

  •  

Any unvested portion of the Stock Option will continue to vest under the
original vesting schedule and once vested, will be exercisable on the earlier of
the original expiration date of the Stock Option or two years from the date the
Participant’s employment with the Company has been terminated; and

 

2



--------------------------------------------------------------------------------

  •  

Any vested portion of the Stock Option will remain exercisable on the earlier of
the original expiration date of the Stock Option or two years from the date the
Participant’s employment with the Company has been terminated.

For purposes of this paragraph, employment by “the entity acquiring the
business” includes employment by a subsidiary or affiliate of the entity
acquiring the business; and “divestiture of a business” means the sale of assets
or stock resulting in the sale of a going concern. “Divestiture of a business”
does not include a plant shut down or other termination of a business.

 

  •  

Termination of Employment: if a Stock Option is held by a Participant whose
employment with the Company is terminated for any reason other than those
described above in this paragraph 8, any unvested Stock Options will be
forfeited on the date of termination of employment and any vested Stock Options
will remain exercisable for 90 days after the date employment is terminated.

Option Exercise and Payment of Exercise Price

9. A vested, exercisable option is exercised when a signed notification of
exercise is received by the Plan administrator.

10. Payment in full of the purchase price of a Stock Option is due on the
exercise date. Payment of the option purchase price may be made:

 

  •  

in cash (including a “broker-assisted cashless exercise” described in the next
paragraph); or

 

  •  

by the delivery or presentation to the Company of Shares that have been owned by
the Participant for the Minimum Holding Period (as defined below) and that have
an aggregate Fair Market Value on the date of exercise, which, together with any
cash payment, equals or exceeds the Stock Option purchase price.

11. A Participant may elect to pay the cash purchase price of the option through
a “broker-assisted cashless exercise,” using a broker reasonably acceptable to
the Company. On or prior to the exercise date, the Participant must deliver to
the Company the Participant’s instruction directing and obligating the broker to
(a) sell Shares (or a sufficient portion of the Shares) acquired upon exercise
of the option and (b) remit to the Company a sufficient portion of the sale
proceeds to pay the entire purchase price and any tax withholding resulting from
the exercise. Such proceeds are due not later than the third trading day after
the exercise date.

12. Shares owned by a Participant include (a) those registered in the
Participant’s name (or registered jointly with another person), (b) those held
in a brokerage account owned by the

 

3



--------------------------------------------------------------------------------

Participant individually or jointly with another person, and (c) those held in a
trust, partnership, limited partnership or other entity for the benefit of the
Participant individually (or for the benefit of the Participant jointly with
another person). Notwithstanding the foregoing, Shares owned by a Participant do
not include Shares held in any qualified plan, IRA or similar tax deferred
arrangement or Shares that are otherwise subject to potential accounting
limitations regarding their use in stock swap transactions. The Company may
require verification or proof of ownership or length of ownership of any shares
delivered in payment of the purchase price of an option.

13. The term “Minimum Holding Period” means 6 months or such other period, if
any, as qualifies as the measurement period for “mature shares” under applicable
generally accepted accounting principles. In calculating the number of shares
available for delivery to pay the purchase price of an option, shares acquired
upon exercise of a stock option (including any shares delivered or exchanged to
pay the purchase price thereof or withholding taxes thereon) shall be
disregarded until expiration of the Minimum Holding Period after exercise.

Taxes

14. All taxes required to be withheld under applicable tax laws in connection
with a Participant’s receipt of Shares upon exercise of a Stock Option must be
paid over by the Participant, in cash, immediately upon advice, unless the
Participant complies with the following paragraphs regarding payment using
Shares.

15. A Participant may satisfy his or her obligation to pay required withholding
taxes due upon such exercise by having Alcoa withhold from the Shares to be
issued upon the exercise that number of Shares with a Fair Market Value on the
exercise date equal to the withholding amount to be paid. Withholding taxes in
the United States include applicable income taxes, federal and state
unemployment compensation taxes and FICA/FUTA taxes.

16. The amount of taxes that may be paid by a Participant using Shares retained
from the Stock Option exercise will be determined by applying the minimum rates
required by applicable tax regulations.

17. The election to use Shares to satisfy a Participant’s withholding obligation
must be made, in writing, not later than at the time of exercise of the stock
option.

Beneficiaries

18. Participants will be entitled to designate one or more beneficiaries to
receive all Stock Options that are unexercised at the time of the Participant’s
death. All beneficiary designations will be on a beneficiary designation form
approved for the Plan. Copies of the form are available from the Communications
Center on Merrill Lynch’s Benefits OnLine® website.

 

4



--------------------------------------------------------------------------------

19. Beneficiary designations on an approved form will be effective at the time
received by the Alcoa Manager, Stock Administration. A Participant may revoke a
beneficiary designation at any time by written notice to the Alcoa Manager,
Stock Administration or by filing a new designation form. Any designation form
previously filed by a Participant will be automatically revoked and superseded
by a later-filed form.

20. A Participant will be entitled to designate any number of beneficiaries on
the form, and the beneficiaries may be natural or corporate persons.

21. The failure of any Participant to obtain any recommended signature on the
form will not invalidate the beneficiary designation or prohibit Alcoa from
treating such designation as valid and effective. No beneficiary will acquire
any beneficial or other interest in any Stock Option prior to the death of the
Participant who designated such beneficiary.

22. Unless the Participant indicates on the form that a named beneficiary is to
receive unexercised options only upon the prior death of another named
beneficiary, all beneficiaries designated on the form will be entitled and
required to join in the exercise of the option. Unless otherwise indicated, all
such beneficiaries will have an equal, undivided interest in all such Stock
Options.

23. Should a beneficiary die after the Participant but before the option is
exercised, such beneficiary’s rights and interest in the option award will be
transferable by last will and testament of the beneficiary or the laws of
descent and distribution. A named beneficiary who predeceases the Participant
will obtain no rights or interest in a stock option award, nor will any person
claiming on behalf of such individual. Unless otherwise specifically indicated
by the Participant on the form, beneficiaries designated by class (such as
“children,” “grandchildren” etc.) will be deemed to refer to the members of the
class living at the time of the Participant’s death, and all members of the
class will be deemed to take “per capita.”

Transferable Options

24. Vested Stock Options may be transferred to one or more immediate family
members, individually or jointly. A trust, each of whose beneficiaries is the
Participant or an immediate family member, will be deemed to be a family member
for purposes of these rules.

25. A transfer shall be effective on the date written notice thereof, on a form
approved for this purpose, is received by the Alcoa Manager, Stock
Administration. Copies of the form are available from the Communications Center
on Merrill Lynch’s Benefits OnLine® website. As a condition to transfer, the
Participant shall agree to remain responsible to pay in cash the applicable
taxes due upon exercise of the option by the transferee. The Participant or the
Participant’s estate will be required to provide sufficient evidence of ability
to pay such taxes upon the Company’s request.

 

5



--------------------------------------------------------------------------------

26. A transfer shall be irrevocable; no subsequent transfer by the transferee
shall be effective. Notwithstanding the foregoing, a transferee shall be
entitled to designate a beneficiary in accordance with the provisions of
paragraphs 18 through 23 above. Except where a beneficiary has been designated,
in the event of death of the transferee prior to option exercise, the
transferee’s option will be transferable by last will and testament of the
beneficiary or the laws of descent and distribution.

27. Except as modified by the provisions of paragraphs 24 through 26, all terms
applicable to option exercises by Participants are applicable to exercises by
transferees. The Plan administrator may make and publish additional rules
applicable to exercises by transferees not inconsistent with these provisions.

Performance Feature

28. If a Stock Option is issued with a performance feature, the following
additional terms and conditions will apply to that Award:

 

  •  

The Participant will have the right to purchase from 0% to 200% of the number of
Shares indicated in the Award certificate, based on achievement of performance
objectives established by the Committee for that Award; provided that any Award
earned greater than 100% of the number of Stock Options indicated in the Award
certificate will be paid in Restricted Share Units.

 

  •  

The performance period and vesting schedule will be set forth in the Award
certificate.

 

  •  

The performance conditions may be adjusted as deemed appropriate in the
Committee’s business judgment.

2009 Alcoa Stock Incentive Plan Stock Option Terms and Conditions (May 2009)

 

6